Citation Nr: 0200104	
Decision Date: 01/04/02    Archive Date: 01/11/02	

DOCKET NO.  96-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease.

2.  Entitlement to an increased evaluation for cervical disc 
disease, currently evaluated as 40 percent disabling.  


WITNESSES AT HEARINGS ON APPEAL

The veteran, and her mother


ATTORNEY FOR THE BOARD

C. R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from March 1989 to March 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

During an August 2001 hearing before the undersigned Board 
member in Washington, DC, the veteran withdrew her claims of 
entitlement to service connection for right ear hearing loss 
and entitlement to a compensable evaluation for disability of 
the right tympanic membrane.  Therefore, the only issues 
remaining for appellate review are those listed on the front 
page of this decision.  38 C.F.R. § 20.204.  

At the August 2001 hearing before the Board, the appellant 
specifically claimed entitlement to individual 
unemployability due to service-connected disabilities.  This 
claim, along with recently received evidence, has not been 
the subject of rating action by the RO and is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  It is reasonably probable that the veteran's current 
lumbar disc disease was incurred during active service.

2.  The veteran's service-connected cervical spine disorder 
is manifested by persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, and demonstrable muscle 
spasm.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
lumbar disc disease have been met.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The criteria for a rating of 60 percent, but not higher, 
for residuals of cervical disc disease have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), was signed into law.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  VA 
has recently issued final regulations to implement these 
statutory changes.  See 66 Fed. Reg. 45620-32. (Aug. 29, 
2001) (now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board notes that the RO has informed the veteran of the 
evidentiary requirements for both service connection and a 
higher evaluation.  All records pertinent to the veteran's 
appeal have been obtained; several medical opinions 
solicited, and a current VA examination for her cervical 
spine disorder has been provided.  In addition, the veteran 
has testified on her own behalf, most recently before the 
undersigned in August 2001.  There is no additional evidence 
which is apparently available which could be obtained.  
Consequently, there is no further action to be undertaken to 
comply with the provisions of the VCAA.

I.  Factual Background

The veteran maintains, in essence, that she developed lumbar 
disc disease as the result of trauma during service.  She 
maintains that she fell on her back during a military 
exercise in Kuwait while climbing over a wall in September 
1994, and that later in the month, while playing volleyball, 
another soldier fell on top of her.  She contends that two 
physicians have indicated that her present disability of the 
lumbar spine is directly linked to these incidents in 
service.  Finally, she contends that her disc disease of the 
cervical spine causes pronounced disability as a result of 
such symptoms as constant pain in the cervical spine, severe 
limitation of motion of the cervical spine and muscle spasms.  
She also contends that she has had problems in the right 
upper extremity because of the cervical disc disease.  

The service medical records show that the veteran complained 
of upper and mid back pain in late May 1989.  At that time, 
it was noted that she had had pain for two weeks and had been 
seen twice with no relief of symptoms.  There were no 
radicular symptoms.  Physical examination showed moderate 
tenderness over the thoracic and high lumbar spine, with 50 
percent decreased range of motion.  She received treatment, 
and a few days later, she reported 80 percent relief of pain.  
On a routine physical examination in September 1989, her 
report of medical history showed that she reported no back 
pain.  On physical examination, the spine was reported 
negative.  On a similar report of medical history in August 
1991, there were no back complaints.  

In September 1994, the veteran reported various symptoms, 
including pain in the cervical spine and head, after two 
incidents of trauma during the month.  She reported that she 
fell on her back during a military exercise in Kuwait while 
climbing over a wall in early September, and, later in the 
month, while playing volleyball, another soldier fell on top 
of her and on top of her head.  At that time, assessments of 
left sided neck pain and left sided neck radiculopathy were 
recorded. The veteran continued to have complaints involving 
the cervical spine and upper extremities throughout the 
remainder of her active duty, and cervical disc disease was 
diagnosed.  

An initial claim for service connection was received from the 
veteran in March 1995, claiming service connection for 
disability of the cervical spine.  

During a VA examination in April 1995, the veteran complained 
of constant pain in the upper back and neck to the right of 
the scapula, right shoulder, and right arm, with frequent 
numbness and tingling of the right hand.  She indicated that 
she frequently dropped things.  She stated that she had been 
seen by military and civilian physicians, and had been told 
that she would lose strength in the right hand and arm 
gradually.  The veteran reported that she was diagnosed as 
having cervical spondylosis and arthritis during service.  
She recalled two different traumas in service, one when she 
fell on her back from a 10-foot wall during a field exercise, 
and the second, when she collided with another person during 
a volleyball game.  

Upon examination, there was pain in the right neck, right 
shoulder, right scapula, and right arm.  There was decreased 
range of motion in the right arm and right shoulder.  There 
was some positive swelling between the right shoulder and 
spine.  Neurological examination showed decreased grasp 
reflex in the right hand.  X-rays of the cervical spine 
showed degenerative changes.  The appellant refused a 
magnetic imaging scan (MRI) of the cervical spine.  X-rays of 
the right shoulder were reported normal.  The diagnoses 
included degenerative changes of the cervical spine, rule out 
nerve impingement. 

In June 1995, the RO granted service connection for cervical 
spine disability, and assigned a 20 percent evaluation, 
effective from March 2, 1995, the date the veteran originally 
filed a claim for service connection.  

A private MRI report of the cervical spine, dated in November 
1995, reflects diagnoses of suspected disc herniation at C5-
6, possible old compression fracture of C5, and possible 
foraminal stenosis.  

During a December 1995 VA examination, the veteran complained 
of constant pain in the neck which radiated into the right 
arm and wrist.  An examination of the cervical spine revealed 
pain on movement of the neck, spasm and tenderness  in the 
paravertebral muscles.  Range of motion of the cervical spine 
was forward flexion to 30 degrees, backward extension to 50 
degrees, left and right lateroflexion to 30 degrees, rotation 
to the left 40 degrees, and rotation to the right 15 degrees.  
There was pain, predominantly on extension, in left lateral 
flexion and on rotation to the left.  There was paravertebral 
muscle spasm.  X-rays of the cervical spine revealed 
arthritis.  A diagnosis of residuals of an injury to the 
cervical spine with limitation of motion and paravertebral 
muscle spasm with arthritis was recorded by the examining 
physician. 

At a hearing at the RO in Cleveland, Ohio in June 1996, the 
appellant reported that she had constant pain in the cervical 
spine, between both shoulders, and in her right arm, right 
wrist, index finger, and thumb.  She had problems grasping 
objects, and she continually dropped things.  Various 
medication and treatments had not provided relief, and she 
had muscle spasms in her neck and shoulders.  The veteran 
reported that she could no longer work at her former jobs 
because of the difficulty in the spine, noting that she had 
been a cashier, cook, and dishwasher. 

VA outpatient treatment reports, dated in 1995 and 1996, 
reflect that the veteran continued to seek treatment for her 
cervical spine and right upper extremities.  

In an August 1996 rating decision, the RO assigned a 40 
percent evaluation to the service-connected cervical spine 
disability, effective March 2, 1995.  The RO based their 
determination on VA treatment records which revealed that the 
veteran had severe neurological symptoms as a result of the 
service-connected cervical spine disability. 

An August 1998 VA hospitalization report reflects that the 
veteran was admitted with complaints of diffuse right-sided 
abdominal pain which radiated into the left abdomen and 
extended into the right thigh.  After various clinical 
studies were performed, a MRI of the lumbar spine revealed 
L1-L2 disc protrusion and L3-L4 herniated disc on the right.  
The diagnosis was L3 radiculopathy.  

In October 1998, the veteran was hospitalized for evaluation 
of a herniated cervical disc.  Neurological evaluation 
revealed the presence of cervical myelopathy, with the 
presence of disc herniation between C3 and C4.  Surgery was 
performed on the cervical spine. 

In December 1998, the veteran was again hospitalized at a VA 
medical facility for surgery, an L3-4 diskectomy.  

A VA examination report, dated in March 1999, reflects that 
the veteran reported having been involved in two traumatic 
incidents during service.  She stated that while she was 
being seen for her cervical spine problem in service, she had 
also mentioned complaints involving the lumbar spine.  She 
related that her lumbar spine problems accelerated in August 
1998, when, without warning, she had immediate pains in the 
lumbar area, with an inability to stand.  She had undergone 
surgery for her cervical and lumbar spines, but continued to 
have marked problems with pain in her neck after the cervical 
surgery, with difficulty moving the neck in several 
directions. 

Upon physical examination in March 1999, it was noted that 
the veteran had an abnormal gait in that she attempted to 
keep pressure off the right leg.  There was tenderness in the 
neck muscles.  She held her neck very rigid during the entire 
examination.  Forward flexion of the cervical spine was to 15 
degrees with complaints of pain at "10/10."  Backward 
extension was to 5 degrees with the same complaints of pain.  
Lateroflexion to the right and left was 5 degrees with the 
same kind of pain.  Rotation, bilaterally, was to 10 degrees.  
There was limitation of motion and pain in the lumbar spine.  
Right upper motor strength was 4/5 for the right hand and 
3.5/5 for the right wrist and right upper arm.  Reflexes in 
the upper and lower extremities were two plus.  Sensory 
examination was normal, except for a small area in the medial 
aspect of the right foot.  The diagnostic impression was 
chronic pain syndrome related to cervical and lumbosacral 
spine problems.  The examiner found that the veteran was 
still status post anterior cervical diskectomy in October 
1998 with residual chronic pain and right upper extremity 
weakness.  

During a hearing at the Cleveland, Ohio RO in August 1999, 
the veteran testified that she continued to have very limited 
motion in the cervical spine.  She stated that she began to 
have problems with her lumbar spine after two traumatic 
incidents during service.  

In a statement, submitted by a friend of the veteran, dated 
in August 1999, it was reported that the veteran continued to 
have extreme pain due to her cervical and lumbar disc 
problems.  

In a statement, submitted by Lauren H. Leinbach II, M.D., 
dated in September 1999, the veteran reported having fallen 
from a wall in 1991 and having another accident in 1994.  Dr. 
Leinbach expressed the opinion that these injuries, without a 
doubt, caused the chronic discomfort experienced by the 
veteran.  His diagnostic impression was residuals of chronic 
injuries in the neck and back from falls in service.  He 
stated that the fall from a wall in 1991 and the 1994 injury 
both contributed to the veteran's current problems and were 
the proximate cause of her chronic discomfort.  

In a statement, submitted by a VA physician, dated in April 
2000, it was concluded that the veteran had degenerative 
spine disease, which was the cause of her current 
neurological symptoms and that the disease process affected 
multiple areas of her spine.  

The VA referred the case to another physician for an opinion, 
with review of the veteran's claims file.  This physician 
reviewed the claims file extensively.  He stated that there 
was objective evidence of injury to the lumbar spine and 
cervical spine in service.  The physician concluded that the 
fall from the wall and the injury playing volleyball "could 
have caused any type of back injury" experienced by the 
veteran at that time.  He expressed the opinion that the 
disability of the cervical spine did not cause the disability 
in the lumbar spine.  

During an August 2001 hearing before the undersigned Board 
member in Washington, the veteran testified that her cervical 
spine disability caused chronic pain.  She had an inability 
to turn her head, muscle spasms and numbness into the arms.  
She related that she had injured her lumbar spine during 
service.  She required a walker to ambulate and a wheelchair 
most of the time.  Her mother confirmed her comments.  She 
was in obvious pain during the hearing.


II.  Analysis

1.  Service Connection

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  

The service medical records are quite clear that the veteran 
sustained two injuries in September 1994.  One injury, at the 
beginning of the month, occurred when she fell from a wall, 
and the other injury, occurred while playing volleyball.  
Recently, two physicians have expressed the opinion that the 
fall from the 10-foot wall could very reasonably have caused 
the lumbar disc disease that was manifested after service.  
Without any countervailing opinion, the Board is constrained 
to hold that, with resolution of all doubt in the veteran's 
favor, the present record establishes the probability of a 
relationship between the veteran's lumbar disc disease 
manifested after service and the injuries in service.  
Consequently, service connection for lumbar disc disease is 
granted.

2.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  The Board attempts 
to determine the extent to which the veteran's service- 
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2001).  When there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).  The evaluation of the same 
disability under various diagnoses and the evaluation of the 
same manifestation under different diagnoses are to be 
avoided. 38 C.F.R. § 4.14.

The veteran's service-connected cervical spine disability is 
currently rated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), the code for 
intervertebral disc syndrome.  Under that code, moderate 
intervertebral disc syndrome involving recurring attacks 
warrants a 20 percent rating.  Severe intervertebral disc 
syndrome involving recurring attacks with intermittent relief 
warrants a 40 percent rating.  A 60 percent rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

After a contemporaneous review of the record, the Board 
concludes that the overall cervical spine disability picture 
more closely approximates the criteria for a 60 percent 
disability rating under Diagnostic Code 5293.  In this case, 
the VA examination in April 1995 showed decreased range of 
motion of the cervical spine, with pain on motion, and 
decreased grasp of the right hand.  A VA examination in 
December 1995, again showed decreased motion of the cervical 
spine, pain on movement, and muscle spasm in the lumbar 
spine.  The veteran complained of constant pain in the 
cervical spine on these examinations, and at her hearing in 
June 1996.  The clinical tests in 1998 showed a herniated 
disc in the cervical spine, and surgery was performed.  The 
surgery of the cervical spine did not reduce the veteran's 
pain, or relieve her neurological problems, as they were 
confirmed by the VA examination in March 1999.  In addition, 
the examination in March 1999 showed extreme pain with very 
limited motion in the cervical spine.  The physician who 
reviewed the veteran's claims file in 2000 noted that the 
veteran continued to have neurological problems resulting 
from the cervical disc disease.  

Considering the clinical studies showing cervical disc 
disease, the veteran's complaints of extreme pain on 
movement, and her apparent manifestation at the August 2001 
hearing, the Board finds that the veteran is entitled to a 60 
percent evaluation for disability of the cervical spine.  
Basically, the medical evidence shows that the veteran had 
persistent symptoms compatible with diseased discs and 
neuropathy, with characteristic pain and demonstrable muscle 
spasm even before the surgery, with little intermittent 
relief.  Since the surgery, her disability has remained 
pronounced, with the VA examination in 1999 showing that she 
held her cervical spine rigid, with very little movement and 
extreme pain.  She testified that there has been little 
intermittent relief, and the physician has noted a 
continuation of neurological symptoms.  Consequently, as just 
indicated, the Board finds that the veteran is entitled to a 
60 percent evaluation for cervical disc disease.  The veteran 
has been granted a 60 percent evaluation for the cervical 
spine disability, the maximum schedular criteria for this 
disability under Code 5293.  

Lastly, the Board has also considered the potential 
application of evaluating the cervical spine disability under 
different Diagnostic Codes.  The Board notes that the 
assignment of a particular Diagnostic Code is completely 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  In the instant 
case, the Board notes the medical evidence of record does not 
show the veteran has residuals of a vertebral fracture or 
complete bony fixation (ankylosis) of the cervical spine.  
See 38 C.F.R. 4.71a, Diagnostic Codes 5285 and 5286 (2001).  
The Board further notes that the 60 percent evaluation under 
Diagnostic Code 5293 specifically takes into consideration 
neurological impairment inherent in intervertebral disc 
syndrome, "persistent symptoms compatible with "other 
neurological findings appropriate to the site of the diseased 
disc."  38 C.F.R. § 4.71a (2001).  Accordingly, the Board 
finds that Diagnostic Code 5293 is the most appropriate 
schedular criteria for the evaluation of the veteran's 
cervical spine disability.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

In addition, with respect to the veteran's complaints of 
pain, the Board notes that the Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In a precedent opinion, 
the VA General Counsel has held that disabilities rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation 
of motion, which warranted consideration based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.  However, there is no basis for a 
rating in excess of the maximum schedular rating, under the 
provision for 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The Board has considered whether an extraschedular rating is 
warranted for the disability at issue.  The evidence of 
record does not show that the veteran has required recent 
hospitalization as a result of the service-connected cervical 
spine disability since 1998.  There is no showing of 
excessive absence from work or other indicia of marked 
employment interference caused by the cervical spine 
disability.  Consequently, the Board concludes that the RO's 
determination that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and not referring the claim to the Director of 
Compensation and Pension for extraschedular consideration is 
supportable.  See 38 C.F.R. § 3.321(b)(1) (2001).


ORDER

Entitlement to service connection for lumbar disc disease is 
established.  The appeal on this issue is granted.  

Entitlement to a rating of 60 percent, but not higher, for 
cervical disc disease is warranted.  To this extent, the 
appeal on this issue is granted, subject to the controlling 
regulations for the award of monetary benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

